ROBERT R. WELBORN, Special Judge.
Appeal from judgment of conviction and 15ryear sentence on jury verdict finding Carl L. Williams, Jr., guilty of robbery in the first degree.
The charge against appellant was based upon a holdup which occurred at Smaks Drive-In Restaurant. Williams was identified as one of two persons who entered the restaurant at around 9:30 P.M., May 18, 1974. Williams produced a shotgun and his companion ordered employees to give him the contents of the cash register. They did so and the robbers left with approximately $100 in cash.
On this appeal the sole point raised by appellant is that the state failed to prove the venue of the offense. This contention obviously overlooks the testimony of the assistant manager of the business, as follows:
“Q * * * Is this Smaks Drive-In that you’re the assistant manager of that’s located at 79th and Troost, is that in Jackson County, Missouri?
“A Yes, sir.”
This testimony was sufficient to prove the venue of the offense. State v. Carolla, 316 Mo. 213, 292 S.W. 721, 726[4] (1926).
Judgment affirmed.
All concur.